              Case 2:20-cr-00085-RAJ Document 30 Filed 09/15/20 Page 1 of 2




 1                                                                  The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                          CASE NO. CR20-85 RAJ
11
                                    Plaintiff,
                                                      ORDER
12
                            v.
13
     HARBANS SINGH,
14
                                    Defendant.
15
16
17         THIS COURT, having considered the Motion of the United States to strike the trial date
18 and set a status conference and the facts set forth therein, hereby FINDS as follows:
19         1. The trial date in this matter was initially set 69 days after the defendant’s initial
20             appearance.
21         2. As a result of the filing Defendant’s Motion to Dismiss (Dkt. #19), at least 24 of
22             those 69 days qualify as excludable time, under 18 U.S.C. § 3161(h)(1)(D), from the
23
               Speedy Trial Act’s 70-day trial date deadline. See 18 U.S.C. § 3161(c)(1).
24
           3. Additional time will be excluded if the Court holds a hearing on the motion to
25
               dismiss, 18 U.S.C. § 3161(h)(1)(D), or takes that motion under advisement after
26
               Defendant files his reply brief.
27
28


     ORDER
     USA v. Harbans Singh / No. CR20-85 RAJ - 1
               Case 2:20-cr-00085-RAJ Document 30 Filed 09/15/20 Page 2 of 2




 1
            IT IS THEREFORE ORDERED that for the reasons set forth by the government, the
 2
     United States’ Motion to Vacate the Trial Date and Set Status Conference (Dkt. #22) is
 3
     GRANTED. The trial date of October 5, 2020, is stricken. The parties shall participate in a
 4
     status conference on October 28, 2020, at 11:00 a.m. The purpose of the status conference
 5
     will be to discuss a new trial date.
 6
            IT IS FURTHER ORDERED that Defendant’s Unopposed Motion for Leave to File
 7
 8 Additional Motions After Pretrial Motions Deadline (Dkt. #25) is GRANTED. The deadline
 9 for filing pretrial motions is extended to permit the filing of Defendant’s Motion to Dismiss
10 Multiplicitous Counts (Dkt. #27) and Defendant’s Motion to Dismiss Case (Dkt. #28). No
11 additional pretrial motions shall be filed absent a showing of good cause why the motions
12 could not have been brought by the pretrial motions deadline or by the date the Defendant
13 filed his most recent motions to dismiss.
14          IT IS FURTHER ORDERED that the parties’ agreed briefing schedule related to the
15 newly-filed motions to dismiss is adopted by the Court as follows:
16
         1.     The United States’ responses are due September 28, 2020;
17
         2.     Defendant’s replies are due October 2, 2020; and
18
         3.     The motions are re-noted for October 2, 2020.
19
20
            DATED this 15th day of September, 2020.
21
22
23
24
                                                    A
                                                    The Honorable Richard A. Jones
25                                                  United States District Judge
26
27
28


      ORDER
      USA v. Harbans Singh / No. CR20-85 RAJ - 2
